Citation Nr: 0928848	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1959 to April 
1968 and from August 1969 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and September 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The claim initially was one for an increased disability 
rating for right ear hearing loss and service connection for 
left ear hearing loss.  During the pendency of the appeal, a 
November 2006 rating decision granted hearing loss of the 
left ear.  Accordingly, the claim for service connection is 
no longer before the Board as it was granted in full.  
However, as the claim concerning the rating of the hearing 
loss of the right ear was already on appeal, and the 
evaluation of the left ear is inextricably intertwined in 
determining the rating, the claims will be decided together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reflects that further 
development is necessary.  

Concerning the claim for hearing loss, VA's duty to assist 
has not been satisfied as there are treatment records which 
have not yet been obtained.  In a March 2009 statement, the 
Veteran indicated that he had been treated at the Orlando, 
Florida, VA Medical Center for his hearing loss.  He 
specifically requested VA obtain these records.  VA has a 
duty to obtain all relevant VA and Governmental records prior 
to adjudication of a claim. 38 U.S.C.A § 5103A(c)(3); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any 
VA treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims folder, are in the 
constructive possession of the Board and must be considered).  
Accordingly, a remand to obtain these records is necessary.  

Additionally, the December 2004 VA examination is too remote 
in time, particularly as the Veteran indicated in March 2009 
that his right ear had become so severe that he was informed 
a hearing aid would not provide any benefit.  Similarly, the 
Veteran's representative indicated in the July 2009 Informal 
Hearing Presentation that as the last examination was over 
four and a half years ago it was too remote in time to 
evaluate the current severity of the disability.  Thus, an 
updated VA examination is needed to fully and fairly evaluate 
the Veteran's claim for an increased rating.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Board should have ordered a contemporaneous examination 
of the Veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).

With regard to the issue of service connection for 
hypertension, the Veteran's service treatment records clearly 
include some elevated blood pressure readings, although 
hypertension was never officially diagnosed.  For example, a 
May 1976 record noted a blood pressure of 120/92.  A January 
1977 record noted blood pressure of 148/100.  A subsequent 
record noted a five day blood pressure check was ordered.  A 
February 1977 record indicated the blood pressure record 
terminated in February and noted mostly normal readings.  
Blood pressure readings taken on that date were 110/82 and 
108/72.  Similarly, records from subsequent reserve duty 
noted elevated blood pressure.  For example, a May 1986 
record noted blood pressure of 124/90, an October 1986 record 
noted blood pressure of 150/90 and a January 1992 record 
reflected a reading of 132/92.  

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90. Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

While the Veteran was afforded a VA examination in December 
2004, this examination was incomplete.  Although the examiner 
provided a diagnosis of hypertension, the examiner did not 
express an opinion as to the relationship between the 
diagnosed hypertension and the elevated blood pressure 
readings which were documented during service.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the findings of elevated blood pressure 
during the Veteran's service are related to the currently 
diagnosed hypertension.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request medical records from the Orlando, 
Florida, VA Medical Center and associate 
these records with the claims file.

2.  The RO/AMC shall afford the Veteran a 
VA audiological examination to ascertain 
the present severity of his service-
connected hearing loss.  Any and all 
indicated evaluations, including 
audiometric and speech recognition using 
the Maryland CNC should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for hearing loss and offer 
comments and an opinion as to the severity 
of the Veteran's hearing loss.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

3.  The RO/AMC shall afford the Veteran a 
VA cardiology examination.  The claims 
file and a separate copy of this Remand 
must be made available to and reviewed by 
the examiner prior to conducting the 
examination.  All indicated special 
studies must be conducted.  After 
reviewing the evidence of record, the 
examiner should provide an opinion as to 
the nature, date of onset, and etiology of 
any currently diagnosed hypertension.  
Specifically, the examiner should provide 
an opinion as to whether any hypertension 
found on examination is related to the 
Veteran's periods of active service, to 
include the findings of elevated blood 
pressure during service.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




